REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2009/0196393) discloses an apparatus for stationary in-vivo micro-CT (computed tomographic) imaging (fig. 17A and par. 102) with a corresponding method, the apparatus comprising: a number of imaging chains (14/16), each imaging chain comprising an x-ray source array (14) and a detector array (16), wherein each imaging chain is stationary and each x-ray source array comprises a plurality of x-ray source elements (fig. 17), wherein each imaging chain has a centerline, the centerlines of the number of imaging chains intersect at a center point (at 10) and a first angle between the centerlines of a first adjacent pair of imaging chains equals a second angle between the centerlines of a second adjacent pair of imaging chains (fig. 17), and wherein selected x-ray source elements, among the plurality of x-ray source elements, are configured to emit x-ray beams in a multiplexing fashion (par. 32). The prior art (e.g., US 2007/0183583) also discloses grating-enabled CT imaging (fig. 8), each imaging chain comprising a phase grating (G1) and an analyzer grating (G2).  
However, the prior art fails to disclose or fairly suggest an apparatus for stationary in-vivo grating-enabled micro-CT (computed tomographic) imaging, the apparatus including: each imaging chain comprising an x-ray source array, a phase grating, an analyzer grating, and a detector array, wherein selected x-ray source elements, among the plurality of x-ray source elements, are configured to emit x-ray beams in a multiplexing fashion, and wherein the apparatus is configured to determine contrasts between each of the emitted x-ray beams and each x-ray beam received at the detector array, and reconstruct a micro-CT image, using a few view model, based on the contrasts, in combination with all of the other recitations in the claim. 

Regarding claim 7 and its dependent claim(s), if any, the prior art (e.g., US 2009/0196393) discloses a stationary in-vivo micro-CT (computed tomography) architecture (SIGMA) system (fig. 17A and par. 102), the SIGMA system comprising: CT scanner control circuitry (118); and a number of imaging chains (14/16), each imaging chain comprising an x-ray source array (14) and a detector array (16), wherein each imaging chain is stationary and each x-ray source array comprises a plurality of x-ray source elements (fig. 17A), wherein each imaging chain has a centerline, the centerlines of the number of imaging chains intersect at a center point (at 10) and a first angle between the centerlines of a first adjacent pair of imaging chains equals a second angle between the centerlines of a second adjacent pair of imaging chains (fig. 17A), and wherein selected x-ray source elements, among the plurality of x-ray source elements, are configured to emit x-ray beams in a multiplexing fashion (par. 32). The prior art (e.g., US 2007/0183583) also discloses grating-enabled CT imaging (fig. 8), each imaging chain comprising a phase grating (G1) and an analyzer grating (G2).  
However, the prior art fails to disclose or fairly suggest a stationary in-vivo grating-enabled micro-CT (computed tomography) architecture (SIGMA) system, the SIGMA system including: each imaging chain comprising an x-ray source array, a phase grating, an analyzer grating and a detector array, wherein selected x-ray source elements, among the plurality of x-ray source elements, are configured to emit x-ray beams in a multiplexing fashion, and wherein the CT scanner control circuitry is configured to determine contrasts between each of the emitted x-ray beams and each x-ray beam received at the detector array, and reconstruct a micro-CT image, using a few view model, based on the contrasts, in combination with all of the other recitations in the claim. 

Regarding claim 14 and its dependent claim(s), if any, the prior art discloses a corresponding method.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884